DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 9/22/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive.  With regards to claim 17, Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the light directing element compensating for an optical effect of a prescription curvature applied to the lens.”  The Examiner respectfully disagrees.  Zhang discloses the light directing element compensating for an optical effect of a prescription curvature applied to the lens (the focusing elements can be fabricated using well known techniques and are joined together to form a coherent contact lens.  In order to have the focusing of the contact lens fabricated to a desired power, the optical effect of one lens half compensates (or takes in to account) the prescription curvature of the other lens half) [0083-0084].
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-21, 23-24, 26-28, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2002/0093701) (of record).
Consider claim 17, Zhang et al. disclose (e.g. figures 6-8), a method of manufacturing a lens for use in a wearable heads-up display, the method comprising: 
providing a photopolymer film (HOE layer); 
providing a light directing element in contact with the photopolymer film (one of the mold halves is in contact with the HOE layer) while the photopolymer film is planar (the layer can be flat, convex or concave);  the light directing element compensating for an optical effect of a prescription curvature applied to the lens (the focusing elements can be fabricated using well known techniques and are joined together to form a coherent contact lens.  In order to have the focusing of the contact lens fabricated to a desired power, the optical effect of one lens half compensates (or takes in to account) the prescription curvature of the other lens half) [0083-0084]
applying a curvature to the photopolymer film (the HOE layer is curved to fit in the lens mold halves, see figure 7); 
integrating the photopolymer film into the lens by at least one of: molding the photopolymer film into the lens (the HOE is molded to fit the shape of the lens mold half); or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film; and
 applying an eyeglass prescription curvature to the lens (the second half of the lens mold includes a focusing element over the HOE) [0087-0095].
Consider claim 18, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein providing the light directing element in contact with the photopolymer film comprises: recording a hologram into the photopolymer film (see figure 8, the hologram is recorded into the HOE) [0087-0095].
Consider claim 19, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein molding the photopolymer film into the lens comprises: molding a lens-forming fluid to produce at least one portion of the lens having the photopolymer film embedded therein (the HOE is molded to fit the shape of the lens mold halves which are produced from a thermoplastic material) [0087].
Consider claim 20, Zhang et al. disclose (e.g. figures 6-8) a method of claim 17, wherein adhering the surface of the first portion of the lens and the surface of the second portion of the lens to the photopolymer film comprises: adhering the surface of the first portion of the lens and a first surface of the photopolymer film together by a first portion of optical adhesive (adhesive is used to join the HOE and the focusing elements); and adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by a second portion of optical adhesive, the second surface of the photopolymer film opposite the first surface of the photopolymer film (the HOE is adhesively joined to the focusing elements) [0084-0087].
Consider claim 21, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the first portion of the lens comprises a front half portion of the lens and the surface of the first portion of the lens is a concave surface (see figure 7, the first half is concave); and wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film together by a first portion of optical adhesive includes: adhering the concave surface of the first portion of the lens and the first surface of the photopolymer film together by the first portion of optical adhesive to cause the photopolymer film to adopt a concave curvature at least approximately equal to the concave surface of the first portion of the lens (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 23, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a convex surface (the second half of the lens mold has a convex shape); and wherein adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by the second portion of optical adhesive includes: adhering the convex surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive (the HOE is adhered to the lens halves) [0084-0087].  
Consider claim 24, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: the first portion of the lens comprises a front half portion of the lens and the surface of the first portion of the lens is a convex surface (one half of the lens mold is convex); and wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film together by a first portion of optical adhesive includes: adhering the convex surface of the first portion of the lens and the first surface of the photopolymer film together by the first portion of optical adhesive to cause the photopolymer film to adopt a convex curvature at least approximately equal to the convex surface of the first portion of the lens (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 26, Zhang et al. disclose (e.g. figures 6-8) a method of claim 24, wherein: the second portion of the lens comprises a rear half portion of the lens and the surface of the second portion of the lens is a concave surface (one half of the lens mold is concave), and wherein adhering the surface of the second portion of the lens and the second surface of the photopolymer film together by a second portion of optical adhesive includes adhering the concave surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive (the HOE is curved and adhered to the lens half) [0084-0087].
Consider claim 27, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein: adhering the surface of the first portion of the lens and the first surface of the photopolymer film by the first portion of optical adhesive includes pressing the surface of the first portion of the lens and the first surface of the photopolymer film together (one of the mold halves is in contact with the HOE layer), and wherein adhering the surface of the second portion of the lens and a second surface of the photopolymer film together by the second portion of optical adhesive includes pressing the surface of the second portion of the lens and the second surface of the photopolymer film together (the HOE is curved and adhered to the lens half) [0084-0087]. 
Consider claim 28, Zhang et al. disclose (e.g. figures 6-8) a method of claim 20, wherein adhering the surface of the first portion of the lens and the first surface of the photopolymer film by the first portion of optical adhesive comprises: curing the first portion of optical adhesive (the adhesive permanently joins the HOEs and focusing elements), and wherein adhering the surface of the second portion of the lens and the second surface of the photopolymer film together by the second portion of optical adhesive includes curing the second portion of optical adhesive (the HOE is curved and adhered to the lens half) [0084-0087].
Allowable Subject Matter
Claims 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29, 31-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 29 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of manufacturing a lens for use in a wearable heads-up display, the method comprising: providing a photopolymer film; providing a light directing element in contact with the photopolymer film; integrating the photopolymer film into the lens by at least one of: molding the photopolymer film into the lens; or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film; and applying an eyeglass prescription curvature to the lens,  the prior art fails to teach or reasonably suggest,  that the light directing element compensates for both an optical effect of the eyeglass prescription curvature of the lens and an optical effect of a curvature applied to the photopolymer film, in combination with the other limitations of claim 29.
Claims 31-33 are dependent on claim 29 and are allowable over the prior art of record for at least the same reasons as claim 29.
Claim 34 is allowable over the prior art of record for at least the reason that even though the prior art discloses a lens for use in a wearable heads-up display, the lens formed by: providing a photopolymer film; providing a light directing element in contact with the photopolymer film while the photopolymer film is planar, integrating the photopolymer film into the lens by at least one of: molding the photopolymer film into the lens; or adhering a surface of a first portion of the lens and a surface of a second portion of the lens to the photopolymer film,  the prior art fails to teach or reasonably suggest,  that the light directing element compensating for a curvature subsequently applied to the photopolymer film, in combination with the other limitations of claim 34.
Claims 35-36 are dependent on claim 34 and are allowable over the prior art of record for at least the same reasons as claim 34.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872